DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      JOHN ANTHONY WRIGHT,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D17-2729

                           [November 2, 2017]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Steven J. Levin, Judge;
L.T. Case No. 562012CF002417A.

   John Anthony Wright, Indiantown, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., DAMOORGIAN, and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.